Citation Nr: 0615725	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-05 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound (SFW) of the right thigh, currently 
rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
SFW of the right elbow, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

In December 2004, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.  

In March 2005, the Board issued a decision, which in 
pertinent part, granted separate increased disability ratings 
of 10 percent for the veteran's service-connected residuals 
of a SFW of the right thigh, and residuals of a SFW of the 
right elbow.  The veteran subsequently appealed this decision 
to the United States Court of Appeals for Veterans' Claims 
(the Court).

In August 2005, pursuant to a Joint Motion for Remand filed 
earlier that same month, the case was remanded by the Court.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

During the pendency of this appeal, the regulations relating 
to skin disabilities were amended effective August 30, 2002.  
See, 67 FR 49,596 (July 31, 2002).  In keeping with VA 
practice and appropriate precedent, the rating agency should 
apply the version of the regulation that is most favorable to 
the veteran, since the regulations changed during the 
pendency of his appeal.  See, VAOPGCPREC 7-03 (2003).

The Board also finds that additional examinations for the 
veteran's residuals of a SFW of the right thigh and a SFW of 
the right elbow are required.  The veteran should be examined 
for orthopedic disability of the right thigh and right elbow, 
as well as muscle damage, and disability associated with any 
scarring.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "fulfillment of the statutory 
duty to assist ... includes the conduct of a thorough and 
contemporaneous medical examination...so that the evaluation 
of the claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 
5 Vet. App. 127, 138 (1993) (duty to assist includes 
providing the veteran a thorough and contemporaneous medical 
examination when needed)).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for the appropriate examination(s) to 
determine the extent of his residuals of 
SFWs to the right thigh and the right 
elbow.  All indicated tests should be 
performed, including X-rays if necessary.  
The examiner is requested to specifically 
address any limitation of motion of the 
right thigh or right elbow and loss of 
function as well as identifying the 
Muscle Groups affected.  With respect to 
muscle disability of the right thigh and 
right elbow the examiner is requested to 
address the cardinal signs of muscle 
disability including loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, 
and uncertainty of movement.  
Additionally, the examiner is requested 
to offer an opinion as to the functional 
limitation caused by pain in the 
veteran's right thigh and right elbow, 
including during flare-ups.   The 
examiner should describe any anatomical 
changes or functional loss, including the 
inability to perform normal working 
movements with normal strength, speed, 
coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness and document 
all objective evidence of these symptoms.  
The examiner is requested to provide an 
opinion as to the degree of functional 
loss likely to result from a flare-up of 
symptoms or on extended use and to not 
limit an evaluation to a point in time 
when the symptoms are quiescent.  See, 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  
Functional loss should be portrayed in 
terms of additional loss of range of 
motion, if feasible.  DeLuca v. Brown, 8 
Vet.App. 202, at 204-206, 208 (1995).  
The examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbation of symptoms.  

2.  The RO should schedule the veteran for 
an examination to determine the extent of 
his disability associated with any scar of 
the right thigh or right elbow.  The 
examiner should determine the area of the 
scar and if it is superficial or deep, and 
if it is painful or causes limitation of 
function of the affected area.

3.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative 
should be provided an SSOC that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WILLIAM M. YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






